Citation Nr: 0809442	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling based on 
instability and 10 percent disabling due to arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in January 2007 to afford him a VA examination.  In 
March 2007 a VA examination was conducted and the claim has 
been returned to the Board for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's service connected right knee disorder 
produces mild instability.  

2.  The veteran's right knee degenerative joint disease 
produces pain at 135 degrees flexion.  

3.  The veteran's right knee degenerative joint disease 
produces pain and crepitus with extension of the knee from 10 
to 0 degrees as documented by the March 2007 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 10 percent, for 
medio lateral instability of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

2.  The criteria for a rating in excess of 10 percent, for 
right knee arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 
5260 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Letters from VA dated in September 2002, September 2004 and 
February 2007, together with the statement of the case and 
supplemental statements of the case and copies of the 
December 2002 and August 2003 rating actions, have satisfied 
the notice requirements.  To the extent there were errors 
made in the notification process, the veteran's September 
2002, May 2003 and July 2004 correspondences and the 
complaints he registered when examined for VA purposes, 
reflects his awareness of most of the criteria necessary to 
establish the benefit he seeks, such that he had a meaningful 
opportunity to participate in the adjudication of his claim, 
and its essential fairness was not compromised.  While the 
evaluation of the knee that is based on specific measurements 
of its range of motion was not communicated to the veteran 
until the October 2007 supplemental statement of the case, 
(after his most recent examination), he was specifically 
provided an additional 60 days to respond, which he elected 
not to do, (although his representative provided additional 
written comment in February 2008).  Under these 
circumstances, the Board does not consider that proceeding to 
a final adjudication would result in prejudice to the 
veteran.  

Regarding the duty to assist, the records the veteran 
identified as relevant to his claim have been obtained, and 
he was examined for VA purposes in connection with the claim.  
No further action in this regard is warranted.  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003, 5010.  

Limitation of extension of the leg to 10 degrees is rated as 
10 percent disabling.  Extension limited to 15 degrees is 
rated as 20 percent disabling.  Extension limited to 30 
degrees is rated as 40 percent disabling.  Extension limited 
to 45 degrees is rated as 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent disabling.  Flexion limited to 45 degrees is 
rated as 10 percent disabling.  Flexion limited to 30 degrees 
is rated as 20 percent disabling.  Flexion limited to 15 
degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

Factual Background.  The veteran was service connected for 
his right knee instability in a 1972 rating action.  It was 
initially rated 10 percent disabling, then reduced to a non-
compensable level in 1977.  It was again increased to 10 
percent effective in 1996, where it has remained.  In a 2003 
rating action, a separate 10 percent evaluation was assigned 
for right knee arthritis, that was made effective from the 
date of the veteran's current claim for increase, that was 
received in August 2002.  

Records dated from June 2002, reflect complaints of knee 
pain, and in November 2002, the veteran was examined for VA 
purposes.  At that time, the veteran indicated he had been 
taking Motrin for his pain, but due to stomach problems he 
had started taking Tylenol two years previously.  He had 
flare ups of his knee pain after prolonged sitting, standing, 
riding in a car, and bending.  They lasted about one to two 
hours.  He had mild pain all the time in the right knee.  He 
used a knee brace, but did not have it at the time of the 
examination.  There was no history of dislocation of the 
knee, but he did experience some buckling.  The veteran had 
retired in July 2002.  Range of motion was from 0 to 135 
degrees.  The veteran expressed pain at 135 degrees flexion.  
He had mild tenderness in the right knee but no swelling.  He 
walked independently and his gait was normal.  The right knee 
showed mild medio-lateral instability.  Anterior and 
posterior drawer signs were negative.  X-rays of the knee 
were normal.  The diagnoses were right knee pain with normal 
X-ray findings and mild to moderate functional loss, and mild 
medio-lateral instability of the right knee.  

June 2003 private medical records indicate the veteran had 
difficulty getting on his knees, because it caused pain over 
the lateral aspect of the knee joint.  When he walked he had 
pain over the medial aspect of the knee and at times his knee 
gave way.  It was getting progressively worse.  Physical 
examination revealed range of motion from 0 to 135 degrees.  
There was some tenderness on forced flexion.  He had a 
positive McMurrays.  There was tenderness over the medial 
joint line of the knee.  X-rays showed bone mineralization 
with the joint spaces being well maintained.  There was a 
slight amount of early degenerative arthritic changes in the 
knee.  The assessment was painful knee joint and a new medial 
meniscus tear.  An MRI was conducted and revealed 
degenerative changes of the menisci with no definite 
articular surface tear or erosion, an abnormal signal with 
distal quadriceps tendon suggesting tendinosis or partial 
tearing, and minimal chondromalacia of the patellar facets.  
The private physician recommended arthroscopic debridement, a 
possible lateral retinacular release and debridement of the 
menisci if tears were involved.  

A VA examination was performed in March 2007.  The veteran 
complained of daily pain and stiffness.  He believed his 
right knee gave way.  He took Tylenol every day and it helped 
his knee.  The right knee pain flared up daily with exercise.  
He had a knee brace that the wore every day for one to two 
hours when he was active.  He did not report limitation with 
flare ups.  It was unclear why he had been given a brace for 
his right knee.  There had been no surgery.  He had decided 
not to have surgery because he did not want to take time off 
from work.  

The veteran worked as a plumber.  He avoided crawling under 
houses or going up ladders into attics because of the pain in 
his right knee.  If he sat for more than 30 minutes he had 
pain under his kneecap.  He tried to sit with his right knee 
out stretched.  Pain was worse when he climbed stairs.  He 
avoided kneeling to reach lower cabinets because of his knee 
pain.  

Physical examination revealed no swelling or deformity.  He 
could fully extend, but had pain and crepitus in the last 10 
degree of extension.  Flexion was to 125 degrees with pain 
over the patella to 135.  There was no additional limitation 
with repetitive motion.  Both knees were stable.  His gait 
was normal.  The diagnosis was mild chronic strain of the 
right knee.  

Analysis.  Evaluation of disability of the knee may be rated 
for both instability and arthritis of the knee as is set out 
above.  VAOPGCPREC 23-97.  In the right circumstances, three 
separate evaluations may be assigned.  One, based on 
instability; a second, based on limitation of flexion; and 
the third based on limitation of extension.  Currently, 
however, there are only two separate ratings, a 10 percent 
rating based on instability and a 10 percent rating based on 
limitation of motion of a major joint, not otherwise 
compensable under the appropriate diagnostic codes for 
evaluating that joint.  

A higher rating to 20 percent as provided in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007) calls for moderate 
impairment of the knee due to recurrent subluxation or 
instability.  A higher rating to 30 percent requires severe 
impairment based on recurrent subluxation and lateral 
instability of the knee.  During the rating period, the 
November 2002 VA examiner found mild instability.  In June 
2003, the private physician reported a positive McMurray's.  
In March 2007 no instability was demonstrated during the 
examination.  The Board has noted the veteran has a brace 
which he reports using one to two hours per day.  As the VA 
examiner noted in March 2007 is it unclear whether the 
veteran was given the brace by a physician.  The veteran has 
reported some giving way, but no locking.  The MRI revealed a 
possible tear.  The Board has concluded that the November 
2002 VA examiner's description of the veteran's instability 
as mild is consistent with the evidence of record.  In the 
absence of moderate impairment based on instability a higher 
rating as provided under Diagnostic Code 5257 is not 
applicable in this case.  

As is set out above, separate ratings based on limitation of 
motion of the knee due to arthritis may be assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5003, 5010 (2006).  Flexion 
limited to 60 degrees is assigned a non-compensable 
evaluation.  A 10 percent rating for limitation of flexion of 
the right knee is assigned for flexion limited to 45 degrees.  
Flexion limited to 30 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
The evidence demonstrates motion to 135 degrees of flexion in 
November 2002 and June 2003.  The examiners noted in November 
2002 the veteran complained of pain at 135 degrees.  In June 
2003, the veteran had some tenderness with forced flexion.  
In March 2007 there was pain over the patella to 135 degrees.  

The General Counsel has explained that when rating the 
veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  The functional loss due 
to pain is to be rated at the same level as the functional 
loss where the motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though range of 
motion is possible beyond the point when pain sets in.  Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

There is no evidence of functional loss to 60 degrees, let 
alone to 45 degrees as to warrant a 10 percent rating based 
limitation of flexion caused by pain, flare ups or repetitive 
use.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
Accordingly, a compensable rating under this code is not 
warranted.  

A separate rating based on limitation of extension requires 
evidence of limitation of extension of the knee to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  In 
November 2002 and June 2003, extension was to 0 degrees.  In 
March 2007, the veteran could fully extend but had pain and 
crepitus the last 10 degrees.  Based on those findings of 
pain within the last 10 degrees of extension, the Board finds 
the evidence supports the assignment of a separate 10 percent 
rating based on limitation of extension due to pain. 

Because the veteran's 10 percent evaluation under Diagnostic 
Code 5261 will substitute the 10 percent evaluation that had 
been assigned under Diagnostic Code 5003 for limitation of 
motion that heretofore had been considered non-compensable 
under the relevant diagnostic codes, this decision will not 
result in an increased rating, and the veteran's appeal is 
accordingly denied.  

In reaching this decision, the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  






ORDER

A disability rating in excess of 10 percent based on right 
knee arthritis, is denied.  

An increased rating based on recurrent subluxation or 
instability of the right knee, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


